Lundberg Stratton, J.,
dissenting.
{¶ 9} I do not agree that the prosecution of a forcible entry and detainer case by a landlord’s agent constitutes the unauthorized practice of law. In addition, I would not overturn a state statute without giving notice to the Attorney General *198in accordance with Cicco v. Stockmaster (2000), 89 Ohio St.3d 95, 728 N.E.2d 1066, and George Shima Buick, Inc. v. Ferencak (2001), 91 Ohio St.3d 1211, 741 N.E.2d 138.
{¶ 10} In Land Title Abstract & Trust Co. v. Dworken (1934), 129 Ohio St. 23, 1 O.O. 313, 193 N.E. 650, this court defined the practice of law as follows:
{¶ 11} “The practice of law is not limited to the conduct of cases in court. It embraces the preparation of pleadings and other papers incident to actions and special proceedings and the management of such actions and proceedings on behalf of clients before judges and courts, and in addition conveyancing, the preparation of legal instruments of all kinds, and in general all advice to clients and all action taken for them in matters connected with the law.” Id. at paragraph one of the syllabus.
{¶ 12} The actions so defined require specialization, particularized training, and knowledge. Consequently, we have enjoined the unauthorized practice of law when laypersons encroach upon those areas. However, there are certain procedures recognized by the General Assembly that laypersons may lawfully conduct within the judicial system. A board or corporate officer may file a complaint challenging the tax valuation or assessment of the corporation’s real property. R.C. 5715.19. A corporate officer may file and present a claim on behalf of a corporation in small claims court. R.C. 1925.17. A landlord may bring an action for forcible entry and detainer. R.C. Chapter 1923; Miele v. Ribovich (2000), 90 Ohio St.3d 439, 739 N.E.2d 333. A “landlord” is being defined to include “the owner, lessor, or sublessor of premises, [or] the agent or person the landlord authorizes to manage premises.” R.C. 1923.01.
{¶ 13} Here, respondent was the recognized agent of the landlord authorized to bring a forcible entry and detainer action. At no time did respondent hold herself out as an attorney. She completed a preprinted complaint form. The form required her to fill in the blanks with the name and address of the plaintiff and defendant, the current date, address of the property in question and the amount of the rent past due. I do not believe that such activity constitutes the preparation of pleadings, the managing of litigation, the preparation of a legal instrument or the giving of legal advice. It is a routine, almost rote, procedural mechanism to enforce a statutory remedy for restitution and nonpayment of rent. It requires no legal analysis and no special legal knowledge but merely an ability to read a form and complete the blanks with facts.
{¶ 14} The ability of laypersons to file and prosecute forcible entry and detainer cases is not unique to Ohio. Other states likewise authorize nonattorneys, including landlords, the agents of landlords, and lessors to file these actions. Tex. Prop.Code Ann. 24.011; Mo.Rev.Stat. 534.070.
Michael P. Harvey Co., L.P.A., and Michael P. Harvey; and Robert H. Gillespy, for relator.
Spiros E. Gonakis, for respondent.
{¶ 15} I also object to the majority’s limitation upon the constraints of Cicco v. Stockmaster, 89 Ohio St.3d 95, 728 N.E.2d 1066, in a constitutional challenge of a statute. For the reasons set forth in my concurring opinion in George Shima Buick v. Ferencak, 91 Ohio St.3d at 1212, 741 N.E.2d 138, I do not believe that Cicco should be limited to formal declaratory judgment actions. No matter what the circumstances, whenever the constitutionality of a state statute is challenged, I believe the court is being asked to enter a declaratory judgment. A majority of this court is now, in a case involving the alleged unauthorized practice of law, declaring unconstitutional portions of two statutes that affect all landlords in Ohio without giving proper notice or an opportunity for interested persons to be heard. Our state statutes are entitled to a strong presumption of constitutionality. State v. Gill (1992), 63 Ohio St.3d 53, 55, 584 N.E.2d 1200. Despite this principle, and without any debate, this court has struck down the statutes at issue.
{¶ 16} I believe that today’s opinion will result in needless additional expense and burden upon landlords and others enumerated in R.C. 1923.01(C)(2) and R.C. 5321.01(B). Landlords must now retain the services of an attorney in all forcible entry and detainer cases. I do not believe that it is necessary nor is it what the General Assembly intended. Instead I see the court continuing its trend toward monopolizing the legal business in areas where a layperson is qualified as well as statutorily authorized to proceed. I respectfully dissent.